 

Case 2:18-cv-00736-JCC Document 63 Filed 02/05/20 Page 1 of 35

 

 

 

 

 

     

—ines | MAIL ———
exonamnreene RECEIVED Bed be iy
FEB 05 2020 “y

ar

aL

THE SUPREME COURT OF WASHINGTON

AT SEATTLE
ee HAS OE
BY . DEPUTY

CERTIFICATION FROM THE UNITED

) CERTIFICATE OF FINALITY
STATES DISTRICT COURT FOR THE )
WESTERN DISTRICT OF WASHINGTON No. 96817-9
IN ) we
) US. District Court
CHONG and MARILYN YIM, KELLY ) Western District No.
LYLES, EILEEN, LLC, and RENTAL ) C18-00736-JCC
HOUSING ASSOCIATION OF )
WASHINGTON, )
)
Plaintiffs, )
)
v. )
)
THE CITY OF SEATTLE, )
)
Defendant. )
)

 

THE STATE OF WASHINGTON TO: United States District Court — Western District.

THIS IS TO CERTIFY that the Supreme Court of the State of Washington addressed the
questions certified by the United States District Court for the Western District in its opinion filed in
this case on November 14, 2019. On January 9, 2020, an “ORDER AMENDING OPINION”
was filed. The opinion became final on January 9, 2020, upon entry of the “ORDER DENYING
FURTHER RECONSIDERATION”. A true copy of the opinion, order amending opinion and

order on reconsideration are attached.
Page 2

 

Case 2:18-cv-00736-JCC Document 63 Filed 02/05/20 Page 2 of 35

No. 96817-9
CERTIFICATE OF FINALITY

ce:

 

Hon. John C. Coughenour, Judge
Hon. William M. McCool, Clerk
Roger D. Wynne

Sara O'Connor-Kriss

Jessica L. Goldman

Brian Trevor Hodges

Ethan Blevins

Reporter of Decisions

IN TESTIMONY WHEREOF, I have hereunto
set my hand and affixed the seal of this Court
at Olympia, Washington on February 3, 2020.

SUSAN L. CARLSON
Clerk of the Supreme Court
State of Washington
Case 2:18-cv-00736-JCC Document 63 Filed 02/05/20 Page 3 of 35

FILED

  
  

WASHING TIN Zr ATE
SUPREME QOURT

IN THE SUPREME COURT OF THE STATE OF WASHINGTON

CERTIFICATION FROM THE UNITED
STATES DISTRICT COURT FOR THE
WESTERN DISTRICT OF WASHINGTON

IN
No. 96817-9

CHONG and MARILYN YIM, KELLY LYLES,
EILEEN, LLC, and RENTAL HOUSING

ASSOCIATION OF WASHINGTON, ORDER
AMENDING
Plaintiffs, OPINION
Vv.

CITY OF SEATTLE,

Defendant.

 

 

It is hereby ordered that the majority opinion of Yu, J., filed November 14, 2019, in the
above entitled case is amended as indicated below.

On page 13, line 18 of the slip opinion, after “544 U.S. at 542.” delete “It does not reflect
the core concern of substantive due process, which is ‘whether a regulation of private property is

effective in achieving some legitimate public purpose.’ Jd.”
Case 2:18-cv-00736-JCC Document 63 Filed 02/05/20 Page 4 of 35

Yim v. City of Seattle, No. 96817-9 (order amending opinion)

DATED this “1 ~ day of Sunaaucs , 2020.

SFrze a, 7. L.

* Chief Justice

APPROVED:

 

 

wb) ne,

 

 

 

 

 
 

THE SUPREME COURT OF WASHINGTON.

CERTIFICATION FROM THE UNITED
STATES DISTRICT COURT FOR THE
WESTERN DISTRICT OF
WASHINGTON

ORDER DENYING FURTHER
RECONSIDERATION

)
)
)

) No. 96817-9

)

IN )

)

CHONG and MARILYN YIM, KELLY )

LYLES, EILEEN, LLC, and RENTAL )

HOUSING ASSOCIATION OF )

WASHINGTON, )

)

Plaintiffs, )

)

Vv. )

)

)

)

)

)

CITY OF SEATTLE,

Defendant.

 

The Court considered the “CITY OF SEATTLE’S MOTION FOR
RECONSIDERATION TO DELETE TWO SENTENCES” and the “PLAINTIFFS’ ANSWER
TO CITY OF SEATTLE’S MOTION TO RECONSIDER TO DELETE TWO SENTENCES”.
The Court entered an order amending opinion in the above cause on January 9, 2020.

Now, therefore, it is hereby

ORDERED:

That further reconsideration is denied.

a

DATED at Olympia, Washington this ay of January, 2020.

 

For the Court

ule Y/
CHIEF JUSTICE {

 
i
i
i

 

Case 2:18-cv-00736-JCC Document 63 Filed 02/05/20 Page 6 of 35

/PITET oN

SUPREME COURT, STATE OF WASHINGTON

NOV 1 4 2019

DATE,

SC a
Desireé “

This opinion was
filed for record
at Jamon AO!

Erin Susan L. Carlson
Camilla Supreme Court Clerk
Trial Court Action
Needed

Yes

IN THE SUPREME COURT OF THE STATE OF WASHINGTON

CERTIFICATION FROM THE UNITED
STATES DISTRICT COURT FOR THE
WESTERN DISTRICT OF
WASHINGTON

IN

CHONG and MARILYN YIM, KELLY
LYLES, EILEEN, LLC, and RENTAL
HOUSING ASSOCIATION OF
WASHINGTON,

Plaintiffs,
V.

CITY OF SEATTLE,

Defendant.

)

)

)

) No. 96817-9
)

)

)

)

) En Banc

)

)

)

)

)

) Filed: NOV 1 4 2019.
)

)

)

 

YU, J.— This case concerns the facial constitutionality of Seattle’s Fair

Chance Housing Ordinance, which provides in relevant part that it is an unfair

practice for landlords and tenant screening services to “[rJequire disclosure, inquire

about, or take an adverse action against a prospective occupant, a tenant, ora

 
 

 

Case 2:18-cv-00736-JCC Document 63 Filed 02/05/20 Page 7 of 35

Vim et al. v. City of Seattle, No. 96817-9

member of their household, based on any arrest record, conviction record, or
criminal history,” subject to certain exceptions. SEATTLE MUNICIPAL CODE (SMC)
14.09.025(A)(2). The plaintiffs claim that on its face, this provision violates their
state constitutional right to substantive due process and their federal constitutional
rights to free speech and substantive due process. WASH. CONST. art. I, § 3; U.S.
CONST. amends. I, V, XIV.

The merits of the plaintiffs’ claims are not before us. Instead, we have been
certified three questions by the federal district court regarding the standard that
applies to the plaintiffs’ state substantive due process claim: (1) ““What is the
proper standard to analyze a substantive due process claim under the Washington
Constitution?” (2) “Is the same standard applied to substantive due process claims
involving land use regulations?” and (3) “What standard should be applied to
Seattle Municipal Code [chapter] 14.09 (‘Fair Chance Housing Ordinance’)?”
Order, No. C18-0736-JCC, at 2-3 (W.D. Wash. Feb. 5, 2019).

This court has not previously adopted heightened standards for substantive
due process challenges to laws regulating the use of property as a matter of
independent state law, and we are not asked to do so in this case. Therefore, we
answer the district court’s questions as follows: Unless and until this court adopts
heightened protections as a matter of independent state law, state substantive due

process claims are subject to the same standards as federal substantive due process

NO
Case 2:18-cv-00736-JCC Document 63 Filed 02/05/20 Page 8 of 35
Vim etal. v. City of Seattle, No. 96817-9

claims. The same is true of state substantive due process claims involving land use
regulations and other laws regulating the use of property. Therefore, the standard
applicable to the plaintiffs’ state substantive due process challenge to the Fair
Chance Housing Ordinance is rational basis review.

FACTUAL AND PROCEDURAL BACKGROUND

In 2014, the mayor of Seattle and the Seattle City Council convened an
advisory committee “to evaluate potential strategies to make Seattle more
affordable, equitable, and inclusive.” Doc. 33-12, at 59 (Stipulated R.). The
committee recommended “a multi-pronged approach of bold and innovative
solutions to address Seattle’s housing affordability crisis,” particularly as related to
“barriers to housing faced by people with criminal records.” /d. at 59-60. Based
on the committee’s report and its own findings, the Seattle City Council enacted
the Fair Chance Housing Ordinance, chapter 14.09 SMC.

Several Seattle landlords and the Rental Housing Association of Washington
(which provides tenant screening services) challenged the ordinance’s facial
constitutionality in King County Superior Court. Their challenge focuses on SMC
14.09.025(A)(2), which makes it an unfair practice for landlords and tenant
screening services to “[r]equire disclosure, inquire about, or take an adverse action
against a prospective occupant, a tenant, or a member of their household, based on

any arrest record, conviction record, or criminal history,” subject to certain

Go
 

 

Case 2:18-cv-00736-JCC Document 63 Filed 02/05/20 Page 9 of 35

Yim et al. v. Citv of Seattle, No. 96817-9

exceptions. The plaintiffs claim that this provision facially violates their federal
free speech rights and their state and federal substantive due process rights.

Defendant city of Seattle (City) removed the case to federal district court,
and the parties filed cross motions for summary judgment based on stipulated facts
and a stipulated record. The district court has not yet ruled on the summary
judgment motions because the parties dispute the standard of review that applies to
the plaintiffs’ state substantive due process claim. The plaintiffs contend that the .
Fair Chance Housing Ordinance deprives property owners of “a fundamental
property interest” and is therefore subject to heightened scrutiny. Doc. 23, at 21.
The City contends that rational basis review applies.

The district court noted that another pending case involving a different
Seattle ordinance, Chong Yim v. City of Seattle, No. 95813-1 (Wash. Nov. 14,
2019) (Yim 1), raises a similar dispute regarding the standard that applies to state
substantive due process claims in Washington. Therefore, “wary about applying a
potentially inaccurate standard under state law,” the district stayed this case and
certified to us three questions regarding the applicable standard of review. Order
at 2.

ISSUES
A. “What is the proper standard to analyze a substantive due process

claim under the Washington Constitution?” Jd.
 

Case 2:18-cv-00736-JCC Document 63 Filed 02/05/20 Page 10 of 35
lim et al. v. City of Seattle. No. 96817-9

B. “Is the same standard applied to substantive due process claims
involving land use regulations?” Jd.

C. “What standard should be applied to Seattle Municipal Code
[chapter] 14.09 (‘Fair Chance Housing Ordinance’)?” Jd. at 3.

ANALYSIS

Article I, section 3 of the Washington State Constitution provides, “No
person shall be deprived of life, liberty, or property, without due process of law.”
Our state due process protection against “the arbitrary exercise of the powers of
government” has both procedural and substantive components. State v. Cater’s
Motor Freight Sys., Inc., 27 Wn.2d 661, 667, 179 P.2d 496 (1947). The procedural
component provides that “[w]hen a state seeks to deprive a person of a protected
interest,” the person must “receive notice of the deprivation and an opportunity to
be heard to guard against erroneous deprivation.” Amumrud v. Bd. of Appeals, 158
Wn.2d 208, 216, 143 P.3d 571 (2006). Meanwhile, the substantive component of
due process “protects against arbitrary and capricious government action even
when the decision to take action is pursuant to constitutionally adequate
procedures.” /d. at 218-19. This case concerns only the substantive component.

In a substantive due process claim, courts scrutinize the challenged law
according to “a means-ends test” to determine if “a regulation of private property is

effective in achieving some legitimate public purpose.” Lingle v. Chevron U.S.A.

un
 

 

Case 2:18-cv-00736-JCC Document 63 Filed 02/05/20 Page 11 of 35

Yim et al. v. City of Seattle. No. 96817-9

Inc., 544 U.S. 528, 542, 125 S. Ct. 2074, 161 L. Ed. 2d 876 (2005) (emphasis
omitted). The level of scrutiny to be applied depends on “the nature of the right
involved.” Amunrud, 158 Wn.2d at 219. “State interference with a fundamental
right is subject to strict scrutiny,” which “requires that the infringement is narrowly
tailored to serve a compelling state interest.” /d. at 220. Meanwhile, “[w]hen state
action does not affect a fundamental right, the proper standard of review is rational
basis,” which requires only that “the challenged law must be rationally related to a
legitimate state interest.” Jd. at 222.

The plaintiffs characterize the right involved here as a “fundamental
property interest[ ],” specifically, “the right of each residential landlord to rent her
property to a person of her own choice.” Pls.’ Resp. Br. at 15-16. They do not
contend that this right requires the application of strict scrutiny, but they do not
concede that rational basis review applies either. Instead, the plaintiffs argue that
there is a third type of review, which applies in substantive due process challenges
to laws restricting “fundamental property rights” or “traditional ‘old property’
rights.” /d. at 15 n.6. This third type of review, the plaintiffs contend, is “some
form of intermediate scrutiny,” which exceeds rational basis review by requiring
that laws regulating the use of property must either substantially advance a
government interest (the “substantially advances test”) or not be unduly oppressive

on the property owner (the “unduly oppressive test”). Jd. at 39.
Case 2:18-cv-00736-JCC Document 63 Filed 02/05/20 Page 12 of 35
Vim etal. v. City of Seattle, No. 96817-9

The level of scrutiny that applies to the plaintiffs’ state substantive due
process claim is a constitutional question that we decide as a matter of law.
Amunrud, 158 Wn.2d at 215. We hold that rational basis review applies, and we
clarify that the cases cited by the plaintiffs can no longer be interpreted as
requiring heightened scrutiny because their “legal underpinnings” have
“disappeared.” W.G. Clark Constr. Co. v. Pac. Nw. Reg’l Council of Carpenters,
180 Wn.2d 54, 66, 322 P.3d 1207 (2014).

A. In answer to the first two certified questions, independent state law does not
require heightened scrutiny in article I, section 3 substantive due process
challenges to laws regulating the use of property
“[T]he protection of the fundamental rights of Washington citizens was

intended to be and remains a separate and important function of our state

constitution and courts that is closely associated with our sovereignty.” State v.

Coe, 101 Wn.2d 364, 374, 679 P.2d 353 (1984). Therefore, this court has a duty to

recognize heightened constitutional protections as a matter of independent state

law in appropriate cases. O’Day v. King County, 109 Wn.2d 796, 801-02, 749

P.2d 142 (1988). Nevertheless, “[t]his court traditionally has practiced great

restraint in expanding state due process beyond federal perimeters.” Rozner v. City

of Bellevue, 116 Wn.2d 342, 351, 804 P.2d 24 (1991). Accordingly, we have never

before required heightened scrutiny in substantive due process challenges to laws

 
 

 

Case 2:18-cv-00736-JCC Document 63 Filed 02/05/20 Page 13 of 35

Vim etal. v. City of Seattle. No. 96817-9

regulating the use of property as a matter of independent state law. In light of the
arguments presented in this case, we decline to do so now.

We recognize that in a number of cases, this court has recited the “unduly
oppressive” test, which appears to exceed rational basis review by asking
“(1) whether the regulation is aimed at achieving a legitimate public purpose;
(2) whether it uses means that are reasonably necessary to achieve that purpose;
and (3) whether it is unduly oppressive on the landowner.” Presbytery of Seattle v.
King County, 114 Wn.2d 320, 330, 787 P.2d 907 (1990); see also, e.g., Tiffany
Family Tr. Corp. v. City of Kent, 155 Wn.2d 225, 238, 119 P.3d 325 (2005); Orion
Corp. v. State, 109 Wn.2d 621, 651, 747 P.2d 1062 (1987). We have never
explicitly rejected the “unduly oppressive” test, although we have noted that it “has
limited applicability even in land use cases.” Amunrud, 158 Wn.2d at 226 n.5. We
have also occasionally suggested that a “substantial relation” test applies and that
this test requires heightened scrutiny by asking whether police power regulations
bear a “‘real or substantial relation’” (as opposed to a merely rational relation) to
legitimate government purposes. Biggers v. City of Bainbridge Island, 162 Wn.2d
683, 694, 169 P.3d 14 (2007) (plurality opinion) (quoting State ex rel. Brislawn v.
Meath, 84 Wash. 302, 313, 147 P. 11 (1915)); see also, e.g., Remington Arms Co.

v. Skaggs, 55 Wn.2d 1, 5-6, 345 P.2d 1085 (1959).
Case 2:18-cv-00736-JCC Document 63 Filed 02/05/20 Page 14 of 35
lim et al. v. City of Seattle, No. 96817-9

However, this precedent is based on opinions of the United States Supreme
Court, not on independent state law. Hugh D. Spitzer, Municipal Police Power in
Washington State, 75 WASH. L. REV. 495, 513-15 (2000). The “unduly
oppressive” test is derived from an 1894 opinion, Lawton v. Steele:

To justify the State in thus interposing its authority in behalf of the

public, it must appear, first, that the interests of the public generally,

as distinguished from those of a particular class, require such

interference; and, second, that the means are reasonably necessary for

the accomplishment of the purpose, and not unduly oppressive upon

individuals.

152 U.S. 133, 137, 14S. Ct. 499, 38 L. Ed. 385 (1894); see also Goldblatt v. Town
of Hempstead, 369 U.S. 590, 594-95, 82 S. Ct. 987, 8 L. Ed. 2d 130 (1962).
Meanwhile, the “substantial relation” test is derived from an 1887 opinion, Mugler
v. Kansas:

If, therefore, a statute purporting to have been enacted to protect the

public health, the public morals, or the public safety, has no real or

substantial relation to those objects, or is a palpable invasion of rights

secured by the fundamental law, it is the duty of the courts to so

adjudge, and thereby give effect to the Constitution.

123 US. 623, 661, 8S. Ct. 273, 31 L. Ed. 205 (1887). We have never held that

any form of heightened scrutiny is independently required by article I, section 3 of

the Washington State Constitution, and the parties do not ask us to do so now. |

 

' Two amici in Yim I appear to argue that article I, section 3 does provide enhanced
substantive protections beyond those guaranteed by the federal due process clauses. See Br. of
Amicus Curiae Goldwater Inst. (Yim I) at 5; Br. of Amicus Curiae Rental Hous. Ass'n of Wash.
(Yim I) at 13. However, neither filed an amicus brief in this case and neither provides a
principled basis on which to recognize enhanced protections as a matter of independent state law.
 

 

 

Case 2:18-cv-00736-JCC Document 63 Filed 02/05/20 Page 15 of 35

Yim et al. v. City of Seattle, No. 96817-9

Because the heightened scrutiny apparently required by some of our
precedent derives from federal law, we need not consider whether such heightened
scrutiny 1s “incorrect and harmful.” }V.G. Clark, 180 Wn.2d at 66. Instead, we
may consider whether the federal “legal underpinnings of our precedent have
changed or disappeared altogether.” Jd. As discussed below, the federal legal
underpinnings of our precedent have disappeared because the United States
Supreme Court requires only rational basis review in substantive due process
challenges to laws regulating the use of property. In the absence of a Gunwall’
analysis or any other principled basis for departing from federal law, we decline to
do so at this time.

The district court’s first two certified questions are “What is the proper
standard to analyze a substantive due process claim under the Washington
Constitution?” and “Is the same standard applied to substantive due process claims
involving land use regulations?” Order at 2. We answer that unless and until this
court adopts a heightened standard as a matter of independent state law, article I,
section 3 substantive due process claims are subject to the same standards as
federal substantive due process claims. The same is true for substantive due

process claims involving land use regulations. Our precedent suggesting otherwise

 

? State v. Gunwall, 106 Wn.2d 54, 720 P.2d 808 (1986).

10
 

Case 2:18-cv-00736-JCC Document 63 Filed 02/05/20 Page 16 of 35
Yim et al. v. City of Seattle, No. 96817-9

can no longer be interpreted as requiring a heightened standard of review as a

matter of independent state law.?

B. In answer to the third certified question, we hold that rational basis review
applies to the plaintiffs’ state substantive due process challenge to the Fair
Chance Housing Ordinance
Because the plaintiffs do not advance an independent state law argument, the

parties’ primary dispute is the minimum level of scrutiny required by the federal

due process clauses. Although this issue is arguably not a question of “local law,”

RCW 2.60.020, we exercise our discretion to address it because it is necessary to

provide complete answers to the certified questions in this case. See Broad v.

Mannesmann Anlagenbau, AG, 141 Wn.2d 670, 676, 10 P.3d 371 (2000). The

plaintiffs contend that federal substantive due process law requires heightened

scrutiny of laws regulating the use of property and that it does so because

“fundamental attribute[s] of property” are recognized as “fundamental right[s]

subject to heightened scrutiny” for substantive due process purposes. Pls.’ Resp.

Br. at 31. Therefore, the plaintiffs reason, their state substantive due process

challenge to the Fair Chance Housing Ordinance cannot be subject to deferential

rational basis review.

 

> Attached as an appendix is a list of this court's precedent that can no longer be
interpreted as requiring a heightened standard of review. We caution that this list is not
exclusive and that any holding by this court or the Court of Appeals that heightened scrutiny is
required in state substantive due process challenges to laws regulating the use of property is no
longer good law. We express no opinion as to whether the outcome of any particular case would
have been different had it explicitly applied rational basis review.

Il

 
 

 

Case 2:18-cv-00736-JCC Document 63 Filed 02/05/20 Page 17 of 35

Yim et al. v. City of Seattle. No. 96817-9

We disagree. As a matter of current federal law, the “unduly oppressive”
and “substantial relation” tests are not interpreted as requiring heightened scrutiny,
and the “substantially advances” test has been explicitly rejected. Instead, a law
regulating the use of property violates substantive due process only if it “fails to
serve any legitimate governmental objective,” making it “arbitrary or irrational.”
Chevron U.S.A., 544 U.S. at 542; see also Kentner v. City of Sanibel, 750 F.3d
1274, 1280-81 (11th Cir. 2014), cert. denied, 135 S. Ct. 950 (2015); Samson v.
City of Bainbridge Island, 683 F.3d 1051, 1058 (9th Cir.), cert. denied, 568 U.S.
1041 (2012). This test corresponds to rational basis review. In addition, the use of
property has not been recognized as a fundamental right for substantive due
process purposes. Therefore, the standard that applies to the plaintiffs’ state
substantive due process challenge to the Fair Chance Housing Ordinance is rational
basis review.

l. The “unduly oppressive” test is no longer interpreted as requiring
heightened scrutiny

The plaintiffs correctly point out that the United States Supreme Court has
never explicitly overruled the “unduly oppressive” language that originated in
Lawton and was repeated in Goldblatt. However, the plaintiffs fail to recognize
that the United States Supreme Court does not interpret this language as requiring
heightened scrutiny. To the contrary, the United States Supreme Court has made it

clear in its 2005 Chevron U.S.A. decision that Lawton and Goldblatt should be

12
Case 2:18-cv-00736-JCC Document 63 Filed 02/05/20 Page 18 of 35
Yim et al. v. City of Seattle, No. 96817-9

interpreted as applying a deferential standard that corresponds to rational basis
review.

The reason Goldblatt may appear to require heightened scrutiny is that
Goldblatt was decided during a period of “doctrinal blurring that has occurred
between due process and regulatory takings.” Orion Corp., 109 Wn.2d at 647. A
“regulatory taking” occurs when a government restriction on the use of private
property is so onerous that the regulation amounts to “a de facto exercise of
eminent domain requiring just compensation.” Jd. at 645. For many years, United
States Supreme Court cases did not clearly differentiate between the tests for
determining (1) when a regulation is so burdensome that it effectively takes private
property and (2) when a regulation arbitrarily interferes with the use of property in
violation of substantive due process. See Chevron U.S.A., 544 U.S. at 541-42.

Goldblatt was one such case. Its “unduly oppressive” test, which asks who
must bear the economic burden of a regulation, Amunrud, 158 Wn.2d at 226 n.5,
reflects concerns implicated by the takings clause, such as “the magnitude or
character of the burden a particular regulation imposes upon private property
rights” and “how any regulatory burden is distributed among property owners.”
Chevron U.S.A., 544 U.S. at 542. It does not reflect the core concern of
substantive due process, which is “whether a regulation of private property is

effective in achieving some legitimate public purpose.” /d.
 

 

Case 2:18-cv-00736-JCC Document 63 Filed 02/05/20 Page 19 of 35

Yim et al. v. City of Seattle, No. 96817-9

While Goldblatt “does appear to assume that the inquiries are the same” for
both regulatory takings and substantive due process claims, the United States
Supreme Court has recognized that “that assumption is inconsistent with the
formulations of our later cases.” Nollan v. Cal. Coastal Comm'n, 483 U.S. 825,
834 n.3, 107 S. Ct. 3141, 97 L. Ed. 2d 677 (1987). As such, Goldblatt has been
cited most often for takings principles, not due process principles. E.g., Lucas v.
S.C. Coastal Council, 505 U.S. 1003, 1022, 112 S. Ct. 2886, 120 L. Ed. 2d 798
(1992); Keystone Bituminous Coal Ass'n v. DeBenedictis, 480 U.S. 470, 490, 107
S. Ct. 1232, 94 L. Ed. 2d 472 (1987); Penn Cent. Transp. Co. v. New York City,
438 U.S. 104, 124-27, 98 S. Ct. 2646, 57 L. Ed. 2d 631 (1978).

To the extent Goldblatt does appear to require heightened scrutiny of laws
regulating the use of property for substantive due process purposes, the United
States Supreme Court has clarified that it does not. Instead, Goldblatt has been
interpreted as “applying a deferential ‘reasonableness’ standard.” Chevron U.S.A.,
544 U.S. at 541 (internal quotation marks omitted) (quoting and citing Goldblatt,
369 USS. at 594-95; Lawton, 152 U.S. at 137). This deferential standard protects
against “arbitrary or irrational” restrictions on property use. /d. at 542; see also id.
at 548 (Kennedy, J., concurring).

The “arbitrary or irrational” standard is not heightened scrutiny. It

corresponds to rational basis review, which requires only that “the challenged law

14
 

Case 2:18-cv-00736-JCC Document 63 Filed 02/05/20 Page 20 of 35
Yim et al. v. City of Seattle, No. 96817-9

must be rationally related to a legitimate state interest.” Amunrud, 158 Wn.2d at
222. The plaintiffs do not cite, and we cannot find, any post-Chevron U.S.A.
decision in which the United States Supreme Court has held the “unduly
oppressive” test requires heightened scrutiny in substantive due process challenges
to laws regulating the use of property.

As we have already held, “[t]hat a statute is unduly oppressive is not a
ground to overturn it under the due process clause.” Salstrom's Vehicles, Inc. v.
Dep't of Motor Vehicles, 87 Wn.2d 686, 693, 555 P.2d 1361 (1976). Today, we
reaffirm that holding and clarify that the “unduly oppressive” test recited in many
of our cases can no longer be interpreted as requiring heightened scrutiny in
substantive due process challenges to laws regulating the use of property.

2. The “substantially advances” test has been rejected and the
“substantial relation” test is no longer interpreted as requiring
heightened scrutiny

As an alternative to the “unduly oppressive” test, the plaintiffs contend that
laws regulating the use of property must be scrutinized in accordance with the
“substantially advances” test, which the plaintiffs characterize as “a form of
heightened scrutiny that closely mirrors this Court’s understanding of the unduly

oppressive test.” Pls.’ Resp. Br. at 38. We disagree. Since at least 1934, federal

law has required only deferential rational basis review.

 
 

 

Case 2:18-cv-00736-JCC Document 63 Filed 02/05/20 Page 21 of 35

Yim et al. v. City of Seattle. No. 96817-9

The plaintiffs point to the United States Supreme Court's 2005 decision in
Chevron U.S.A. to argue that a heightened “‘substantially advances” test is required.
However, Chevron U.S.A. actually states “that the ‘substantially advances’ formula
was derived from due process” and holds “that it has no proper place in our takings
Jurisprudence.” 544 U.S. at 540 (emphasis added). Chevron U.S.A. does not hold
that a heightened “substantially advances” test reflects current federal substantive
due process law, and it clearly does not.

The “substantially advances” test was set forth in a takings case, Agins v.
City of Tiburon, 447 U.S. 255, 260, 100 S. Ct. 2138, 65 L. Ed. 2d 106 (1980).
However, the test was derived from two Lochner-era’ substantive due process
cases, Nectow v. City of Cambridge, 277 U.S. 183, 48 S. Ct. 447, 72 L. Ed. 842
(1928), and Village of Euclid v. Ambler Realty Co., 272 U.S. 365, 47 S. Ct. 114, 71
L. Ed. 303 (1926). Both Nectow and Ambler Realty Co. do state that zoning
regulations must have a “‘szbstantial relation to the public health, the public
morals, the public safety or the public welfare in its proper sense.” Nectow, 277
US. at 187-88 (emphasis added) (quoting Ambler Realty Co., 272 U.S. at 395).
Nevertheless, both cases also state that a regulation fails this test only if it “‘has no

foundation in reason and is a mere arbitrary or irrational exercise of power.’” Id.

 

* Lochner v. New York, 198 U.S. 45, 25 S. Ct. 539, 49 L. Ed. 937 (1905), abrogated by
W. Coast Hotel Co. v. Parrish, 300 U.S. 379, 57 S. Ct. 578. 81 L. Ed. 703 (1937).

16
 

Case 2:18-cv-00736-JCC Document 63 Filed 02/05/20 Page 22 of 35
Yim et al. v. Citv of Seattle, No. 96817-9

at 187 (emphasis added) (quoting Ambler Realty Co., 272 U.S. at 395). This
language is arguably contradictory, as the “substantial relation” test may appear to
require heightened scrutiny, while the “arbitrary or irrational” test suggests that
deferential rational basis review applies. However, any confusion has long since
been resolved because the United States Supreme Court does not interpret the
“substantial relation” test as requiring heightened scrutiny.

Since at least 1934, the United States Supreme Court has recognized that
“the use of property and the making of contracts are normally matters of private
and not of public concern,” but “[e]qually fundamental with the private right is that
of the public to regulate it in the common interest.” Nebbia v. New York, 291 USS.
502, 523, 54S. Ct. 505, 78 L. Ed. 940 (1934). Laws regulating the use of property
are therefore not subject to heightened scrutiny:

The doctrine that prevailed in Lochner ... and like cases—that

due process authorizes courts to hold laws unconstitutional when they

believe the legislature has acted unwisely—has long since been

discarded. We have returned to the original constitutional proposition

that courts do not substitute their social and economic beliefs for the

Judgment of legislative bodies, who are elected to pass laws.
Ferguson v. Skrupa, 372 U.S. 726, 730, 83 S. Ct. 1028, 10 L. Ed. 2d 93 (1963); see
also Greater Chi. Combine & Ctr., Inc. v. City of Chicago, 431 F.3d 1065, 1071
(7th Cir. 2005) (“[O]ur precedent has routinely applied [Ambler Realty Co.] as a

rational basis rule for substantive due process and equal protection challenges to

municipal ordinances.”).

17
 

 

Case 2:18-cv-00736-JCC Document 63 Filed 02/05/20 Page 23 of 35

Yim et al. vy. City of Seattle, No. 96817-9

Thus, according to current United States Supreme Court precedent, a law
that regulates the use of property violates substantive due process only if it “fails to
serve any legitimate governmental objective,” making it “arbitrary or irrational.”
Chevron U.S.A., 544 U.S. at 542. Even where a law restricts the use of private
property, “ordinances are ‘presumed valid, and this presumption is overcome only
by a clear showing of arbitrariness and irrationality.’” Samson, 683 F.3d at 1058
(quoting Kawaoka v. City of Arroyo Grande, 17 F.3d 1227, 1234 (9th Cir. 1994));
see also Kentner, 750 F.3d at 1280-81.

As noted above, this test corresponds to rational basis review, which requires
only that “the challenged law must be rationally related to a legitimate state
interest.” Amunrud, 158 Wn.2d at 222. The plaintiffs do not cite, and we cannot
find, any post-Chevron U.S.A. decision in which the United States Supreme Court
has held the “substantial relation” or “substantially advances” tests require
heightened scrutiny in substantive due process challenges to laws regulating the
use of property. To the contrary, as recently as 2017, the United States Supreme
Court reiterated “that the test articulated in Agins—that regulation effects a taking
if it “does not substantially advance legitimate state interests’ —was improper
because it invited courts to engage in heightened review of the effectiveness of

government regulation.” Murr v. Wisconsin, 582 U.S. __, 137 S. Ct. 1933, 1947,

18
 

Case 2:18-cv-00736-JCC Document 63 Filed 02/05/20 Page 24 of 35
Vim et al. v. City of Seattle, No. 96817-9

198 L. Ed. 2d 497 (2017) (emphasis added) (internal quotation marks omitted)
(quoting Chevron U.S.A., 544 U.S. at 540).

3. The use of property is not recognized as a fundamental right for
substantive due process purposes

Finally, the plaintiffs argue that heightened scrutiny is required because the
“fundamental attribute[s] of property” are recognized as “fundamental right[s]” for
substantive due process purposes—not so fundamental as to require strict scrutiny,
but fundamental enough to require “some form of intermediate scrutiny.” Pls.’
Resp. Br. at 31, 39. None of the cases the plaintiffs cite could fairly be read to
make such a holding.

Without question, the federal due process clauses do require “heightened
protection against government interference with certain fundamental rights and
liberty interests.” Washington v. Glucksberg, 521 U.S. 702, 720, 117 S. Ct. 2258,
138 L. Ed. 2d 772 (1997). However, our Court of Appeals recently held that the
use of property is not a fundamental right for substantive due process purposes:
“Just as the right to pursue a particular profession is not a fundamental right but is
a right that is nevertheless subject to reasonable government regulation, so, for
substantive due process purposes, is the right to use one’s property.” Olympic
Stewardship Found. v. Envt’l & Land Use Hr'gs Office, 199 Wn. App. 668, 720-

21, 399 P.3d 562 (2017) (citation omitted) (citing Amunrud, 158 Wn.2d at 220),

 
 

 

Case 2:18-cv-00736-JCC Document 63 Filed 02/05/20 Page 25 of 35

Yim et al. v. City of Seattle. No. 96817-9

review denied, 189 Wn.2d 1040, cert. denied, 139 S. Ct. 81 (2018). Both this court
and the United States Supreme Court declined to review this holding.
Nevertheless, the plaintiffs contend Olympic Stewardship was incorrect,
relying on cases from this court and the United States Supreme Court that discuss
the importance of property rights, primarily in the context of takings cases. See
Pls.’ Resp. Br. at 2, 16-17, 31, 39; Pls.’ Second Statement of Additional Auth.
We do not question that property rights are important. However, as noted above,
the United States Supreme Court has also made it clear that takings claims and
substantive due process claims are different matters involving different
considerations. Chevron U.S.A., 544 U.S. at 541-42. None of the cases cited by
the plaintiffs actually addresses the question of whether the use of property is.a
fundamental right for substantive due process purposes, and they certainly do not

make such a holding.

 

> Citing Knick v. Township of Scott, 588 U.S. __» 139 S. Ct. 2162, 204 L. Ed. 2d 558
(2019) (takings); Nollan, 483 U.S. at 833 (takings); Kaiser Aetna v. United States, 444 U.S. 164,
179-80, 100 S. Ct. 383, 62 L. Ed. 2d 332 (1979) (takings): Fuentes v. Shevin, 407 U.S. 67, 81, 92
S. Ct. 1983, 32 L. Ed. 2d 556 (1972) (procedural due process); AfcCoy v. Union Elevated R.R.
Co., 247 U.S. 354, 365, 38 S. Ct. 504, 62 L. Ed. 1156 (1918) Gust compensation); City of
Bremerton v. Widell, 146 Wn.2d 561, 572, 51 P.3d 733 (2002) (criminal trespass); Mfd. Hous.
Cmtys. of Wash, v. State, 142 Wn.2d 347, 363-65, 13 P.3d 183 (2000) (plurality opinion)
(takings): Guimont v. Clarke, 121 Wn.2d 586, 595, 854 P.2d 1 (1993) (takings); City of Des
Moines v. Gray Bus., LLC, 130 Wn. App. 600, 613-14. 124 P.3d 324 (2005) (takings); State
Farm Fire & Cas. Co. v. English Cove Assocs., 121 Wn. App. 358, 365, 88 P.3d 986 (2004)
(insurance contract interpretation),
 

Case 2:18-cv-00736-JCC Document 63 Filed 02/05/20 Page 26 of 35
Yim et al. v. City of Seattle. No. 96817-9

The plaintiffs also cite many cases from this court and the United States
Supreme Court applying the “substantial relation” or “unduly oppressive” tests as
evidence that the use of property is a fundamental right. Pls.’ Resp. Br. at 2-3, 13-
15, 17-22, 32, 37-39; Pls.’ Statement of Additional Auths. at 14-15.° However, as
discussed above, both tests are now interpreted as deferential standards

corresponding to rational basis review. Therefore, the application of these tests

 

° Citing Prunevard Shopping Ctr. v. Robins, 447 U.S. 74, 85, 100 S. Ct. 2035, 64 L. Ed.
2d 741 (1980) (substantial relation); Moore v. Citv of East Cleveland, 431 U.S. 494, 498 n.6, 97
S. Ct. 1932, 52 L. Ed. 2d 531 (1977) (plurality opinion) (substantial relation); Goldblatt, 369
U.S, at 594-95 (unduly oppressive): Wash. ex rel. Seattle Title Tr. Co. v. Roberge, 278 US. 116.
121, 49S. Ct. 50, 73 L. Ed. 210 (1928) (substantial relation): Nectow, 277 U.S. at 187-88
(substantial relation); Ambler Realty Co., 272 U.S. at 395 (substantial relation); Thomas Cusack
Co. v. City of Chicago, 242 U.S. 526, 531, 37 S. Ct. 190, 61 L. Ed. 472 (1917) (substantial
relation); Chi., Burlington & Quincy Ry. Co. v. Illinois, 200 U.S. 561, 593, 26 S. Ct. 341, 50 L.
Ed. 596 (1906) (substantial relation); Jacobson v. Massachusetts, 197 U.S. 11, 31,25 S. Ct. 358.
49 L. Ed. 643 (1905) (substantial relation); Minnesota v. Barber, 136 U.S. 313, 320, 10S. Ct.
862, 34 L. Ed. 455 (1890) (substantial relation); Tiffany Family Tr. Corp., 155 Wn.2d 225
(unduly oppressive); Viking Props., Inc. v. Holm, 155 Wn.2d 112, 118 P.3d 322 (2005) (unduly
oppressive); Willoughby v. Dep't of Labor & Indus., 147 Wn.2d 725, 733, 57 P.3d 611 (2002)
(unduly oppressive); Asarco, Inc. v. Dep't of Ecology, 145 Wn.2d 750, 762, 43 P.3d 471 (2002)
(unduly oppressive); Christianson v. Snohomish Health Dist., 133 Wn.2d 647, 661, 672 n.11,
946 P.2d 768 (1997) (unduly oppressive); Sintra, Inc. v. City of Seattle, 131 Wn.2d 640, 935
P.2d 555 (1997) (unduly oppressive); Rivett v. City of Tacoma, 123 Wn.2d 573, 580-81, 870 P.2d
299 (1994) (unduly oppressive); Margola Assocs. v. City of Seattle, 121 Wn.2d 625, 649-50, 854
P.2d 23 (1993) (unduly oppressive): Guimont, 121 Wn.2d at 609 (unduly oppressive): Robinson
v. City of Seattle, 119 Wn.2d 34, 55, 830 P.2d 318 (1992) (unduly oppressive); Presbytery, 114
Wn.2d at 330-31 (unduly oppressive); Orion Corp., 109 Wn.2d at 646-47 (unduly oppressive):
W. Main Assocs. v. City of Bellevue, 106 Wn.2d 47, 52, 720 P.2d 782 (1986) (unduly
oppressive): Cougar Bus. Owners Ass'n v. State, 97 Wn.2d 466, 477. 647 P.2d 481 (1982)
(unduly oppressive); State ex rel. Rhodes y. Cook, 72 Wn.2d 436, 439, 433 P.2d 677 (1967)
(“The test when lawful activity upon private property is involved has been said to be more
stringent.””); Remington Arms Co., 55 Wn.2d at 5 (*“‘clear, real. and substantial connection’” »
required (quoting 16 C.J.S. Constitutional Law § 195 (1956))); City of Seattle v. Ford, 144
Wash. 107, 111, 115, 257 P. 243 (1927) (holding regulation at issue went “*beyond what is
necessary’” and was “excessive” (quoting 1 CHRISTOPHER G. TIEDEMAN, STATE AND FEDERAL
CONTROL OF PERSONS AND PROPERTY 5 (1900))).

21

 
 

 

Case 2:18-cv-00736-JCC Document 63 Filed 02/05/20 Page 27 of 35

Yim et al. v. Citv of Seattle, No. 96817-9

does not indicate that the use of property is a fundamental right for substantive due
process purposes.

In sum, the “unduly oppressive” test recited in our precedent can no longer
be interpreted as requiring heightened scrutiny because its legal underpinnings
have disappeared. The plaintiffs also do not show that laws regulating the use of
property must be subject to heightened scrutiny as a matter of current federal law
or that the use of property is a fundamental right for substantive due process
purposes. Therefore, in answer to the third certified question, we hold that rational
basis review applies to the plaintiffs’ state substantive due process challenge to the
Fair Chance Housing Ordinance.

CONCLUSION

Based on the foregoing, we answer the certified questions as follows: Unless
and until this court recognizes a principled basis for adopting heightened
protections as matter of independent state law, state substantive due process claims
are subject to the same standards as federal substantive due process claims. The
same 1s true of state substantive due process claims involving land use regulations
and other laws regulating the use of property. Therefore, the standard applicable to
the plaintiffs’ state substantive due process challenge to the Fair Chance Housing

Ordinance is rational basis review.
Case 2:18-cv-00736-JCC Document 63 Filed 02/05/20 Page 28 of 35
Yim, et al., v. City of Seattle, No. 96817-9

—
SC

WE CONCUR:

 

 

 

 

 

 

 

bo
Go
 

 

Case 2:18-cv-00736-JCC Document 63 Filed 02/05/20 Page 29 of 35

Yim et al. v. City of Seattle. No. 96817-9

APPENDIX
The following is a nonexclusive list of Washington Supreme Court cases
that may no longer be interpreted as requiring heightened scrutiny in article I,

section 3 substantive due process challenges to laws regulating the use of property:

Abbey Rd. Grp., LLC v. City of Bonney Lake, 167 Wn.2d 242, 218 P.3d 180 (2009)
(plurality opinion)

Allen v. City of Bellingham, 95 Wash. 12, 163 P. 18 (1917)

Amunrud v. Bd. of Appeals, 158 Wn.2d 208, 143 P.3d 571 (2006)

Asarco, Inc. v. Dep’t of Ecology, 145 Wn.2d 750, 43 P.3d 471 (2002)

Biggers v. City of Bainbridge Island, 162 Wn.2d 683, 169 P.3d 14 (2007) (plurality
opinion)

Brown v. City of Seattle, 150 Wash. 203, 272 P. 517, 278 P. 1072 (1928)
Christianson v. Snohomish Health Dist., 133 Wn.2d 647, 946 P.2d 768 (1997)
City of Olympia v. Mann, | Wash. 389, 25 P. 337 (1890)

City of Seattle v. Ford, 144 Wash. 107, 257 P. 243 (1927)

City of Seattle v. Montana, 129 Wn.2d 583, 919 P.2d 1218 (1996) (plurality
opinion)

City of Seattle v. Proctor, 183 Wash. 293, 48 P.2d 238 (1935)

City of Seattle v. Ross, 54 Wn.2d 655, 344 P.2d 216 (1959)

City of Spokane v. Latham, 181 Wash. 161, 42 P.2d 427 (1935)

Convention Ctr. Coal. v. City of Seattle, 107 Wn.2d 370, 730 P.2d 636 (1986)
Cougar Bus. Owners Ass’n v. State, 97 Wn.2d 466, 647 P.2d 481 (1982)
Covell v. City of Seattle, 127 Wn.2d 874, 905 P.2d 324 (1995)

Crane Towing, Inc. v. Gorton, 89 Wn.2d 161, 570 P.2d 428 (1977)
Duckworth v. City of Bonney Lake, 91 Wn.2d 19, 586 P.2d 860 (1978)
Ellestad v. Swayze, 15 Wn.2d 281, 130 P.2d 349 (1942)

Erickson & Assocs. v. McLerran, 123 Wn.2d 864, 872 P.2d 1090 (1994)
Guimont v. Clarke, 121 Wn.2d 586, 854 P.2d | (1993)

Hass v. City of Kirkland, 78 Wn.2d 929, 481 P.2d 9 (1971)

Hauser v. Arness, 44 Wn.2d 358, 267 P.2d 691 (1954)

Homes Unlimited, Inc. v. City of Seattle, 90 Wn.2d 154, 579 P.2d 1331 (1978)
Horney v. Giering, 132 Wash. 555, 231 P. 958 (1925)

Isla Verde Int'l Holdings, Inc. v. City of Camas, 146 Wn.2d 740, 49 P.3d 867
(2002)

Lenci v. City of Seattle, 63 Wn.2d 664, 388 P.2d 926 (1964)

Lutz v. City of Longview, 83 Wn.2d 566, 520 P.2d 1374 (1974)

24
 

Case 2:18-cv-00736-JCC Document 63 Filed 02/05/20 Page 30 of 35
Yim etal. v. City of Seattle, No. 96817-9

Manos v. City of Seattle, 173 Wash. 662, 24 P.2d 91 (1933

Margola Assocs. v. City of Seattle, 121 Wn.2d 625, 854 P.2d 23 (1993)

Markham Advert. Co. v. State, 73 Wn.2d 405, 439 P.2d 248 (1968)

Maytown Sand & Gravel, LLC v. Thurston County, 191 Wn.2d 392, 423 P.3d 223
(2018)

McNaughton v. Boeing, 68 Wn.2d 659, 414 P.2d 778 (1966)

Myrick v. Bd. of Pierce County Comm'rs, 102 Wn.2d 698, 677 P.2d 140, 687 P.2d
1152 (1984)

Orion Corp. v. State, 109 Wn.2d 621, 747 P.2d 1062 (1987)

Patton v. City of Bellingham, 179 Wash. 566, 38 P.2d 364 (1934)

Presbytery of Seattle v. King County, 114 Wn.2d 320, 787 P.2d 907 (1990)
Ragan v. City of Seattle, 58 Wn.2d 779, 364 P.2d 916 (1961)

Remington Arms Co. v. Skaggs, 55 Wn.2d 1, 345 P.2d 1085 (1959)

Rivett v. City of Tacoma, 123 Wn.2d 573, 870 P.2d 299 (1994)

Robinson v. City of Seattle, 119 Wn.2d 34, 830 P.2d 318 (1992)

Sintra, Inc. v. City of Seattle, 131 Wn.2d 640, 935 P.2d 555 (1997)

Sintra, Inc. v. City of Seattle, 119 Wn.2d 1, 829 P.2d 765 (1992)

State ex rel. Brislawn v. Meath, 84 Wash. 302, 147 P. 11 (1915)

State ex rel. Faulk v. CSG Job Ctr., 117 Wn.2d 493, 816 P.2d 725 (1991)

State ex rel. Modern Lumber & Millwork Co. v. MacDuff, 161 Wash. 600, 297 P.
733 (1931)

State ex rel. Rhodes v. Cook, 72 Wn.2d 436, 433 P.2d 677 (1967)

State ex rel. Spokane Int'l Ry. Co. v. Kuykendall, 128 Wash. 88, 222 P. 211 (1924)
State ex rel. Warner v. Hayes Inv. Corp., 13 Wn.2d 306, 125 P.2d 262 (1942)
State v. Bowen & Co., 86 Wash. 23, 149 P. 330 (1915)

State v. Conifer Enters., Inc., 82 Wn.2d 94, 508 P.2d 149 (1973)

State v. Fabbri, 98 Wash. 207, 167 P. 133 (1917)

State v. Van Vlack, 101 Wash. 503, 172 P. 563 (1918)

Tiffany Family Tr. Corp. v. City of Kent, 155 Wn.2d 225, 119 P.3d 325 (2005)
Town of Woodway v. Snohomish County, 180 Wn.2d 165, 322 P.3d 1219 (2014)
Valley View Indus. Park v. City of Redmond, 107 Wn.2d 621, 733 P.2d 182 (1987)
Viking Props., Inc. v. Holm, 155 Wn.2d 112, 118 P.3d 322 (2005)

Wash. Kelpers Ass'n v. State, 81 Wn.2d 410, 502 P.2d 1170 (1972)

Weden v. San Juan County, 135 Wn.2d 678, 958 P.2d 273 (1998)

W. Main Assocs. v. City of Bellevue, 106 Wn.2d 47, 720 P.2d 782 (1986)
Willoughby v. Dep't of Labor & Indus., 147 Wn.2d 725, 57 P.3d 611 (2002)
 

 

Case 2:18-cv-00736-JCC Document 63 Filed 02/05/20 Page 31 of 35

Yim etal. v. City of Seattle
(Stephens, J., concurring in part and dissenting in part)

96817-9

STEPHENS, J. (concurring in part, dissenting in part)—I agree with the
majority’s answers to the first two certified questions, but I write separately because
the third certified question does not involve a matter of state law and is therefore not
| appropriately before this court.

“[C]ertified questions should be confined to uncertain questions of state law.”
City of Houston v. Hill, 482 U.S. 451, 471 n.23, 107 S. Ct. 2502, 96 L. Ed. 2d 398
(1987) (citing 17 CHARLES ALAN WRIGHT, ARTHUR R. MILLER & EDWARD H.
COOPER, FEDERAL PRACTICE AND PROCEDURE § 4248 (1978)). Any federal court
may certify a “question of local law” to this court, RCW 2.60.020, but “[t]he decision
whether to answer a certified question . . . is within [our] discretion,” Broad v.
Mannesmann Anlagenbau, AG, 141 Wn.2d 670, 676, 10 P.3d 371 (2000) (citing
Hoffman v. Regence Blue Shield, 140 Wn.2d 121, 128, 991 P.2d 77 (2000); RAP

16.16(a)). At times, we have “declined to answer certified questions where. . . any

 
 

Case 2:18-cv-00736-JCC Document 63 Filed 02/05/20 Page 32 of 35

Yim et al. v. City of Seattle, 96817-9
(Stephens, J., concurring in part and dissenting in part)

attempt to answer would be improvident.” United States v. Hoffman, 154 Wn.2d
730, 748, 116 P.3d 999 (2005) (citing Hoffman, 140 Wn.2d at 128).

Here, the district court asks us (1) what standard of scrutiny generally applies
to a substantive due process claim under the Washington Constitution, (2) whether
that same standard of scrutiny applies to substantive due process claims involving
land use regulations, and (3) what standard of scrutiny should be applied to Seattle’s
Fair Chance Housing Ordinance, chapter 14.09 Seattle Municipal Code. See Order,
No. C18-0736-JCC, at 2-3 (W.D. Wash. Feb. 5, 2019). As the majority cogently
explains in response to the first two certified questions, the standard of scrutiny
applicable to substantive due process claims under the Washington Constitution is
identical to the standard applicable to such claims under the federal constitution. But
then, despite recognizing that “the parties’ primary dispute [under the third certified
question] is the minimum level of scrutiny required by the federal due process
clauses,” the majority provides a fairly encompassing analysis of federal substantive
due process precedent and proposes a conclusion under “current federal law.”
Majority at 11-12.

The majority justifies its decision to answer a question of federal law by
claiming “it is necessary to provide complete answers to the certified questions in

this case.” Jd. at 11 (citing Broad, 141 Wn.2d at 676). But “certified questions
 

 

Case 2:18-cv-00736-JCC Document 63 Filed 02/05/20 Page 33 of 35

Yim et al. v. City of Seattle, 96817-9
(Stephens, J., concurring in part and dissenting in part)

should be confined to uncertain questions of state law.” Hi//, 482 U.S. at 471 n.23.
There is nothing to be gained by offering the district court our interpretation of
federal law, when that court must make its own decision and will undoubtedly
consider further arguments from the parties about whether our (nonbinding)
interpretation is right or wrong. Moreover, there is no requirement for us to provide
complete—or, indeed, any—answers to certified questions. See Broad, 141 Wn.2d
at 676 (“The decision whether to answer a certified question pursuant to chapter 2.60
RCW is within the discretion of the court.” (citing Hoffman, 140 Wn.2d at 128; RAP
16.16(a))). We frequently limit certified questions, change them, or simply decline
to answer—and that is when state law questions are presented. We have all the more
reason to decline to answer a question that requires interpretation of uncertain federal
law.

I would decline to answer the third certified question here and accordingly

dissent from that portion of the majority’s opinion.

 
 

Case 2:18-cv-00736-JCC Document 63 Filed 02/05/20 Page 34 of 35

Yim, et al. v. City of Seattle, 96817-9

(Stephens, J., concurring in part and dissenting in part)

Taiubhuuest, 0.
Vita deen. ~,
Case 2:18-cv-00736-JCC Document 63 Filed 02/05/20 Page 35 of 35

Washington State Supreme Court

Temple of Justice
415 12th Avenue SW
P.O. Box 40929
Olympia, WA 98504-0929

“eecemeenFHLEB po
cone LODGED it
erect CEIVED been ane

FER O8 2020

     

    

Hon. William M. McCool, Clerk
U.S.District Court-Western District of Wa.
700 Stewart Street, Suite 2310
Seattle, WA 98101

 

 
